BUETTNER, Judge,
specially concurring:
¶ 1 I agree that Claimant presented evidence to support a reasonable inference that the order was not properly sent. For that reason, the ease should be remanded to the three-judge panel for consideration of the merits of Claimant’s appeal.
¶ 2 In this case, the reason for the non-receipt is the critical fact. It is the additional evidence that the order may not have been properly “sent” to Claimant’s counsel, i.e., misaddressed, that provides the excuse for late filing of the appeal.